 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTIAN RANGEL,                                 Case No. 1:19-cv-00638-LJO-SAB

12                  Plaintiff,                         ORDER RE STIPULATION FOR
                                                       EXTENSION OF TIME FOR DEFENDANTS
13          v.                                         TO FILE RESPONSIVE PLEADING

14   CITY OF MODESTO, et al.,                          (ECF No. 6)

15                  Defendants.

16

17          On June 27, 2019, the parties filed a stipulation under Local Rule 144(a) agreeing to a

18 fourteen-day extension to file a responsive pleading in this action. (ECF No. 6.) Pursuant to the

19 stipulation of the parties, IT IS HEREBY ORDERED that Defendants shall file a responsive
20 pleading on or before July 10, 2019.

21
     IT IS SO ORDERED.
22

23 Dated:     June 27, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                   1
